Digitally signed
                                                                           by Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                          Illinois Official Reports                        the accuracy and
                                                                           integrity of this
                                                                           document
                                 Appellate Court                           Date: 2020.11.09
                                                                           13:23:22 -06'00'



                  In re Estate of Hughes, 2020 IL App (5th) 190390



Appellate Court       In re ESTATE OF RYAN HUGHES, a Disabled Adult (Michael
Caption               Hughes, Petitioner-Appellant, v. Diane Hughes, Respondent-
                      Appellee).



District & No.        Fifth District
                      No. 5-19-0390



Filed                 July 22, 2020



Decision Under        Appeal from the Circuit Court of Williamson County, No. 18-P-23;
Review                the Hon. John Sanders, Judge, presiding.



Judgment              Reversed and remanded.


Counsel on            Gregg A. Garofalo and Colleen E. McNulty, of Garofalo Law Group,
Appeal                of Chicago, for appellant.

                      Ronald E. Osman, of Ronald E. Osman & Associates, Ltd., of Marion,
                      for appellee.



Panel                 JUSTICE BOIE delivered the judgment of the court, with opinion.
                      Presiding Justice Welch and Justice Overstreet concurred in the
                      judgment and opinion.
                                             OPINION

¶1       Following a slip and fall accident, Ryan Hughes became a disabled person. The circuit
     court appointed the respondent, Diane Hughes, to serve as the guardian of Ryan’s person and
     estate. After Ryan died, the petitioner, Michael Hughes, filed a petition seeking to hold Diane
     in criminal contempt for violating one of the circuit court’s orders that concerned Diane’s
     duties as Ryan’s guardian. Michael alleged that Diane’s violation of the order was willful and
     resulted in Ryan’s death. The circuit court dismissed Michael’s petition holding that, because
     Ryan had died, the guardianship case had terminated and, therefore, it lacked subject matter
     jurisdiction to adjudicate Michael’s claim. For the following reasons, we reverse and remand
     for further proceedings on Michael’s petition.

¶2                                       I. BACKGROUND
¶3        Diane is Ryan’s mother and Michael is Ryan’s oldest son. On December 29, 2017, Ryan
     had an accident at his home when he slipped and fell on some stairs causing him to suffer a
     traumatic brain injury. Ryan was admitted to a hospital in Cape Girardeau, Missouri, in an
     unconscious state and was placed on a ventilator. On January 24, 2018, Diane apparently
     executed do-not-resuscitate orders (DNR orders) on behalf of Ryan. Although not significant
     to this appeal, we note that neither a copy of these orders nor a description of their terms is
     included in the record on appeal. Ryan eventually began breathing on his own but had a long
     rehabilitation period ahead of him.
¶4        On February 1, 2018, Diane filed a petition requesting the circuit court to appoint her as
     Ryan’s temporary and plenary guardian. Diane alleged that she had already made health care
     decisions for Ryan since his injury and that she was requesting the guardianship so she could
     legally make decisions for Ryan, including authority for residential placement of Ryan in an
     appropriate treatment/rehabilitation facility. The circuit court appointed Diane as Ryan’s
     temporary guardian.
¶5        A dispute arose between Michael and Diane concerning which one of them should serve
     as Ryan’s guardian. On February 13, 2018, Michael filed a motion to vacate the order
     appointing Diane as Ryan’s temporary guardian. He also filed a petition requesting the court
     to appoint him as the plenary guardian over Ryan’s person and estate. On March 19, 2018,
     Michael filed an emergency petition seeking a withdrawal of the DNR orders Diane executed
     on January 24, 2018. Michael alleged that the DNR orders were contrary to Ryan’s wishes and
     that Ryan would want life-sustaining treatment.
¶6        On March 20, 2018, the parties appeared in court and reached an agreement with respect
     to, among other things, the DNR orders. The circuit court entered an agreed order that directed
     Diane to “immediately contact any and all medical institutions or medical providers *** to
     withdraw and/or terminate [t]he DNR orders that are currently in place.” The agreed order also
     prohibited Diane “from executing any further life-sustaining treatment orders without further
     order of this Court.”
¶7        On May 8, 2018, the parties appeared in court and reached an agreement that Diane would
     serve as the plenary guardian over Ryan’s person and estate. The circuit court entered an agreed
     order that granted Diane authority over Ryan’s placement for treatment and recovery. The
     order expressly stated that Diane “shall not authorize to forgo ‘life-sustaining treatment’ as


                                                -2-
       defined in the Illinois Health Care Surrogate Act [(755 ILCS 40/10 (West 2018))] without
       petitioning this Court for approval and without prior notice to Michael Hughes.”
¶8          By December 21, 2018, Ryan was in rehabilitation at a nursing home facility in Herrin,
       Illinois. During the early morning hours on Friday, December 21, 2018, Ryan suffered cardiac
       arrest. He was rushed to the emergency room where the hospital staff administered various
       procedures and medications to resuscitate Ryan beginning around 3:40 a.m. According to the
       hospital records, at some point, Diane stated to the hospital staff that she did not believe that
       Ryan wanted “this much resuscitation and invasive procedures done.” Instead, she believed
       that Ryan would “have preferred to die in a more peaceful manner.” According to the treating
       physician’s notes, when Ryan became pulseless a third time during resuscitation efforts, the
       treating physician asked Diane “how aggressively does she think the patient would want us to
       resuscitate him.” Diane informed the doctor that she thought Ryan would want them to
       terminate resuscitation efforts. The doctor wrote that he “clarified this decision with [Diane]”
       and then informed the nursing staff to “discontinue norepinephrine and lidocaine infusions.”
       The nursing staff also terminally extubated Ryan and placed him on a non-rebreather facemask.
       The emergency room records show that, around 5:17 a.m., the doctor noted that Diane
       “requests to withdraw resuscitative efforts” and that Ryan was extubated at 5:20 a.m. at
       Diane’s request. Ryan died one minute later.
¶9          Following Ryan’s death, Diane filed a final guardian report and a petition for discharge of
       the guardianship. Michael filed a petition for rule to show cause and an amended petition for
       rule to show cause, requesting that the circuit court order Diane to show cause why she should
       not be held in contempt of court for failing to abide by the circuit court’s May 8, 2018, order.
       Michael ultimately abandoned these petitions, and instead, on March 12, 2019, he filed a
       petition seeking an adjudication of criminal contempt. Specifically, he requested an order
       holding Diane in indirect criminal contempt for violating that portion of the May 8, 2018, order
       that prohibited her from denying Ryan any life-sustaining treatment without first petitioning
       the circuit court for approval and without prior notice to Michael. Michael alleged that Diane
       knowingly and willfully violated the order by ordering the physicians at the hospital to
       withdraw resuscitative efforts. Michael alleged that Diane did not obtain a court order to
       remove life-sustaining efforts and did not notify Michel prior to her actions and was guilty of
       indirect criminal contempt due to her actions.
¶ 10        Diane moved to strike Michael’s petition. Diane argued that the circuit court lost subject
       matter jurisdiction in this case when Ryan died. She argued that, upon Ryan’s death, her role
       was only to preserve the guardianship estate until an executor or administrator of the estate
       was appointed. She maintained that, because she was powerless to pay any claims against the
       guardianship estate, the circuit court was likewise powerless to adjudicate any claims and had
       no jurisdiction to issue any order stemming from her alleged wrongdoing as the guardian. She
       also argued that Michael failed to allege sufficient facts to establish that her actions were
       “willful” and, therefore, Michael failed to allege a cause of action for criminal contempt.
¶ 11        On May 21, 2019, the circuit court conducted a hearing on the pending motions. Following
       the hearing, the circuit court took the matter under advisement. On May 25, 2019, the court
       entered an order granting Diane’s motion to strike Michael’s petition. The circuit court
       concluded that it lacked subject matter jurisdiction to render a decision on Michael’s petition,
       citing In re Estate of Gebis, 186 Ill. 2d 188 (1999), as “controlling” authority on this issue. The
       circuit court concluded that, upon Ryan’s death, the guardianship terminated and that, with a

                                                    -3-
       few exceptions that did not apply, it no longer had jurisdiction “to supervise the administration
       of the guardianship estate.” The circuit court concluded, therefore, that it lacked jurisdiction to
       render a decision on Michael’s petition and dismissed the petition for lack of subject matter
       jurisdiction. The circuit court denied Michael’s motion for a rehearing, and Michael now
       appeals the circuit court’s dismissal of his petition.

¶ 12                                           II. ANALYSIS
¶ 13       The sole issue before us in this appeal is whether the circuit court has subject matter
       jurisdiction over Michael’s request to hold Diane in criminal contempt for violating the May
       8, 2018, order. We review questions concerning the circuit court’s subject matter jurisdiction
       under the de novo standard of review. J&J Ventures Gaming, LLC v. Wild, Inc., 2016 IL
       119870, ¶ 25.
¶ 14       Subject matter jurisdiction refers to the power of a court to hear and determine cases of the
       general class to which the proceeding in question belongs. Belleville Toyota, Inc. v. Toyota
       Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 334 (2002). With the exception of the circuit court’s
       power to review administrative actions, which is conferred by statute, a circuit court’s subject
       matter jurisdiction is conferred entirely by our state constitution. Ill. Const. 1970, art. VI, § 9;
       Belleville Toyota, 199 Ill. 2d at 334. Under section 9 of article VI, the circuit court’s subject
       matter jurisdiction extends to “all justiciable matters.” (Emphasis added.) Ill. Const. 1970, art.
       VI, § 9.
¶ 15       In the present case, in concluding that it lacked subject matter jurisdiction, the circuit court
       relied exclusively on the Illinois Supreme Court’s decision in Gebis. However, the circuit
       court’s reliance on Gebis was misplaced because the supreme court has overruled the analysis
       in that decision. Since Gebis, the supreme court has fundamentally changed its view of the
       circuit court’s subject matter jurisdiction. The supreme court set out this change in Belleville
       Toyota, 199 Ill. 2d at 337. Accordingly, in the present case, the circuit court’s subject matter
       jurisdiction must be analyzed in light of the holding of Belleville Toyota, and its progeny, not
       the holding in Gebis. Applying this proper jurisdictional analysis it is clear that the circuit court
       has subject matter jurisdiction to adjudicate Michael’s petition.

¶ 16                     A. Subject Matter Jurisdiction Prior to Belleville Toyota
¶ 17       To understand the evolution of the supreme court’s subject matter jurisdiction
       jurisprudence, we first consider the framework of the supreme court’s analysis in Gebis, which
       is no longer valid. Instead of subject matter jurisdiction over all justiciable matters as provided
       in article VI, section 9, of our state constitution, the Gebis court held that, with respect to
       justiciable matters that are defined by the legislature, the circuit court had only “limited
       jurisdiction.”
¶ 18       In Gebis, a brother and sister served as coguardians of their mother who was a disabled
       adult. Gebis, 186 Ill. 2d at 191. After the mother died, the brother filed a claim against the
       guardianship estate seeking compensation for caring for the mother during the mother’s final
       years of her life. Id. The sister moved to dismiss the brother’s claim on several grounds
       including due process and other constitutional grounds. Id. at 191-92. The circuit court granted
       the sister’s constitutional arguments and dismissed the brother’s claim. Id. The brother
       appealed directly to the supreme court pursuant to Illinois Supreme Court Rule 302(a) (eff.
       Feb. 1, 1984). Gebis, 186 Ill. 2d at 191. Prior to analyzing the constitutional issues, the Gebis

                                                     -4-
       court noted that the circuit court did not analyze whether it had subject matter jurisdiction to
       hear the merits of the brother’s petition after the ward’s death. The supreme court raised this
       sua sponte. Id. at 192.
¶ 19       The court then turned to the language of the Probate Act of 1975 (Probate Act), noting that,
       under section 24-19 of the Probate Act (755 ILCS 5/24-19 (West 1996)), the guardianship over
       the mother terminated when she died. Gebis, 186 Ill. 2d at 193. At that point, under the
       language of the Probate Act, the guardian’s duties were limited to preserving the estate until
       an executor or administrator was appointed. Id. The guardian had no power to pay any claims
       filed against the guardianship estate. Id.
¶ 20       Based on this statutory language, the Gebis court held that the brother’s claim could not be
       filed in the guardianship case but should be filed against the mother’s probate estate once an
       executor or administrator was appointed and the estate was opened. Id. at 194-95. Because the
       Probate Act did not provide for the brother filing his claim against the guardianship estate, the
       Gebis court held that it had “no choice” but conclude that the circuit court lacked jurisdiction
       to adjudicate the brother’s claim until the mother’s “will is admitted to probate or letters of
       administration issue.” Id. at 195-96.
¶ 21       In its analysis, the Gebis court recognized that the legislature has no power to limit a circuit
       court’s original jurisdiction to hear a “justiciable matter.” Id. at 192. However, the Gebis court
       also noted that the legislature had the power to “create a justiciable matter by creating rights
       or duties that have no counterpart in common law or equity.” Id. The court held that, in these
       instances, because the justiciable matter itself is defined by the legislature, the legislature may
       define the justiciable matter in such a way that limits or precludes the circuit court’s authority.
       Id. at 192-93. “When the circuit court’s power to act is controlled by statute, the circuit court
       is governed by the rules of limited jurisdiction and must proceed within the statute’s strictures.”
       (Emphasis added.) Id. at 193. The Gebis court concluded, “[a]ny action taken by the circuit
       court that exceeds its [limited] jurisdiction is void and may be attacked at any time.” Id. The
       Gebis court concluded that the brother’s petition exceeded the limited jurisdiction of the circuit
       court because the legislature, in drafting the language of the Probate Act, precluded the filing
       of such a petition against a guardianship estate after the ward’s death. Id. at 195-96.

¶ 22                        B. Subject Matter Jurisdiction After Belleville Toyota
¶ 23        After Gebis, the Illinois Supreme Court issued its decision in Belleville Toyota, which
       overruled the “limited jurisdiction” analysis set out in Gebis and in other decisions. The
       Belleville Toyota court emphasized that, except in the context of administrative review, which
       is conferred by statute, a circuit court’s subject matter jurisdiction over justiciable matters is
       conferred only by our state’s constitution, not the legislature. Belleville Toyota, 199 Ill. 2d at
       334-35. Under the constitution, the circuit court possesses subject matter jurisdiction as a
       matter of law over all justiciable matters brought before it. Id. at 334. The Belleville Toyota
       court defined “justiciable matter” as “a controversy appropriate for review by the court, in that
       it is definite and concrete, as opposed to hypothetical or moot, touching upon the legal relations
       of parties having adverse legal interests.” Id. at 335.
¶ 24        Contrary to the holding in Gebis, the Belleville Toyota court expressly stated that the
       legislature’s creation of a new justiciable matter that has no counterpart at common law or in
       equity “does not mean that the legislature thereby confers jurisdiction on the circuit court.”
       (Emphasis added.) Id. The Belleville Toyota court expressly rejected cases that held “that the

                                                    -5-
       legislature, in defining a justiciable matter, may impose ‘conditions precedent’ to the court’s
       exercise of jurisdiction that cannot be waived.” Id.
¶ 25       Since Belleville Toyota, the supreme court has further explained as follows: “To invoke a
       circuit court’s subject matter jurisdiction, a petition or complaint need only ‘alleg[e] the
       existence of a justiciable matter.’ ” In re Luis R., 239 Ill. 2d 295, 301 (2010) (quoting In re
       M.W., 232 Ill. 2d 408, 426 (2009)). “Indeed, even a defectively stated claim is sufficient to
       invoke the court’s subject matter jurisdiction, as ‘[s]ubject matter jurisdiction does not depend
       upon the legal sufficiency of the pleadings.’ ” Id. (quoting Belleville Toyota, 199 Ill. 2d at 340).
       “In other words, the only consideration is whether the alleged claim falls within the general
       class of cases that the court has the inherent power to hear and determine. If it does, then subject
       matter jurisdiction is present.” (Emphasis in original.) Id.
¶ 26       In Belleville Toyota, for example, the issue was whether compliance with a statutory
       limitations period was a jurisdictional prerequisite to asserting a claim under the Motor Vehicle
       Franchise Act (815 ILCS 710/1 et seq. (West 2000)). Belleville Toyota, 199 Ill. 2d at 333. The
       defendants argued that, because the plaintiff’s cause of action was purely statutory in origin,
       the circuit court’s exercise of subject matter jurisdiction was conditioned upon the plaintiff’s
       compliance with all statutory conditions, including the limitations period. The supreme court
       rejected this argument, explaining that a circuit court’s subject matter jurisdiction was defined
       not by the authorizing statute but by the state constitution and therefore the only prerequisite
       to the court’s exercise of that jurisdiction is that the asserted claim that was “justiciable.” Id.
       at 334-35. In addition, the court stated that, so long as the plaintiff’s complaint alleges the
       existence of a justiciable matter, even if it does so defectively, the trial court possesses the
       jurisdiction to adjudicate that complaint, as “[s]ubject matter jurisdiction does not depend upon
       the legal sufficiency of the pleadings.” Id. at 340. Therefore, the supreme court concluded,
       regardless of whether or not the plaintiff was in actual compliance with the statutory limitations
       period, the circuit court, nonetheless, had subject matter jurisdiction “to hear and determine
       plaintiff’s claim because it was among the general class of cases—those presenting a claim
       under the [Motor Vehicle Franchise] Act, a justiciable matter—to which the court’s
       constitutionally granted original jurisdiction extends.” Id.
¶ 27       Likewise, in Luis R., the State filed a petition alleging that the respondent was a delinquent
       minor. Luis R., 239 Ill. 2d at 297. The respondent moved to dismiss the petition, arguing that,
       because he had turned 21 years old, the circuit court was “ ‘without jurisdiction over [his]
       person.’ ” Id. The circuit court granted the respondent’s motion to dismiss, ruling that there
       was “ ‘no jurisdiction under the Juvenile Court Act [of 1987 (705 ILCS 405/1-1 et seq. (West
       2010))] for this proceeding.’ ” (Emphasis in original.) Id. at 300. The supreme court, however,
       reversed, holding that the State’s petition stated a justiciable matter and, therefore, the circuit
       court’s dismissal of the case based on the lack of subject matter jurisdiction was “in error.” Id.
       at 303.
¶ 28       In Luis R., the supreme court recognized that there may have been a fatal pleading defect
       in the petition but held that “the trial court possessed the requisite subject matter jurisdiction
       to adjudicate that petition.” Id. The Luis R. court explained that the State’s petition asserted a
       claim under the Juvenile Court Act of 1987 and, therefore, alleged a justiciable matter to which
       the circuit court’s constitutionally granted original jurisdiction extends. Id. “On its face, then,
       the State’s petition allege[d] the existence of a justiciable matter, which is the only prerequisite
       to the trial court’s exercise of subject matter jurisdiction in this case.” Id. at 302-03. The

                                                    -6-
       supreme court emphasized, “we wish to make this very clear, subject matter jurisdiction has
       nothing to do with the legal sufficiency of the asserted claim.” (Emphasis added.) Id. at 303.
       Instead, “the only consideration is whether the asserted claim, legally sufficient or not, was
       filed in the proper tribunal.” (Emphasis in original.) Id.
¶ 29       To underscore this concept, the court elaborated as follows:
                “Respondent’s motion to dismiss did not assert that Illinois courts lack the inherent
                authority to adjudicate delinquency petitions, or that the State’s petition should have
                been filed in a different tribunal, such as the Illinois Human Rights Commission or the
                Court of Claims. Such a motion would have been patently frivolous, as the circuit
                court’s authority to adjudicate delinquency petitions is beyond dispute. Rather,
                respondent’s motion asserted that this particular delinquency petition is legally
                defective in that respondent falls outside the class of persons against whom such
                petitions may lawfully be filed. While respondent may very well be correct, the fact
                remains that someone has to decide that question in the first instance. And the tribunal
                with the authority to make that decision is the tribunal with subject matter jurisdiction.
                Here, that tribunal is the circuit court.” Id.
¶ 30       In the present case, the circuit court unquestionably has subject matter jurisdiction over
       Michael’s petition. Michael’s petition requested the circuit court to hold Diane in indirect
       criminal contempt for failing to abide by that portion of the May 8, 2018, order that prohibited
       her from denying Ryan any life-sustaining treatment without first petitioning the circuit court
       for approval and without prior notice to Michael. Michael alleged that Diane knowingly and
       willfully violated the circuit court’s order resulting in Ryan’s death.
¶ 31       To determine whether the circuit court had subject matter jurisdiction over this petition, we
       need only to determine whether Michael’s petition alleges a justiciable matter. It plainly does.
       Michael’s claim of criminal contempt presents “a controversy appropriate for review by the
       court, in that it is definite and concrete, as opposed to hypothetical or moot, touching upon the
       legal relations of parties having adverse legal interests.” Belleville Toyota, 199 Ill. 2d at 335.
       Therefore, at this point, our analysis of the circuit court’s subject matter jurisdiction is
       complete. The circuit court has subject matter jurisdiction. The termination of the guardianship
       in this particular case has no bearing on the circuit court’s subject matter jurisdiction over
       Michael’s petition because Michael’s petition is among the “general class” of petitions, i.e.,
       petitions for the adjudication of indirect criminal contempt, “to which the court’s
       constitutionally granted original jurisdiction extends.” Id. at 340.
¶ 32       As illustrated by the supreme court in Luis R., in the present case, if Diane had alleged in
       her motion to dismiss that the circuit court lacked the inherent authority to adjudicate criminal
       contempt findings or that Michael’s petition should have been filed in a different tribunal, such
       as the Illinois Human Rights Commission or the Court of Claims, the motion would have been
       patently frivolous. See Luis R., 239 Ill. 2d at 303. That the circuit court is the appropriate
       tribunal to adjudicate findings of contempt for a violation of its own orders is beyond dispute.
       People v. Simac, 161 Ill. 2d 297, 305 (1994) (“It is well established law that all courts have the
       inherent power to punish contempt; such power is essential to the maintenance of their
       authority and the administration of judicial powers.”). Claims of indirect criminal contempt
       are unquestionably within the general class of justiciable matters that the circuit court has the
       inherent power to hear and determine. Accordingly, in the present case, subject matter


                                                    -7-
       jurisdiction is present, and we must reverse the circuit court’s dismissal order holding that
       subject matter jurisdiction is lacking.
¶ 33        Parenthetically, we also note that, even if we applied the Gebis court’s “limited
       jurisdiction” analysis, the circuit court in this case would still have subject matter jurisdiction
       over Michael’s petition. Criminal contempt 1 is punitive in nature and is instituted to punish a
       contemnor for past contumacious conduct. People v. Warren, 173 Ill. 2d 348, 368 (1996). “In
       contrast to the coercive purpose of civil contempt sanctions, the reasons for imposing
       punishment for criminal contempt are much the same as the rationale for punishing other types
       of misdemeanor criminal conduct—retribution, deterrence, and vindication of the norms of
       socially acceptable conduct.” In re Marriage of Betts, 200 Ill. App. 3d 26, 44 (1990).
¶ 34        The circuit court’s power to adjudicate criminal contempt allegations is not only inherent
       power but is also power that is essential to the maintenance of its authority and the
       administration of judicial powers. People v. Loughran, 2 Ill. 2d 258, 262 (1954). Importantly,
       the circuit court’s contempt power is not derived from the Probate Act or any other legislative
       enactment. Therefore, it is not a legislatively established “justiciable matter” like the claim at
       issue in Gebis. In addition, the adjudication of Michael’s claim of indirect criminal contempt
       would not concern the guardian’s duties following the ward’s death, and it would not be a
       sanction to compel or coerce the guardian’s future actions. Instead, it would be a proceeding
       to determine whether the circuit court should punish the guardian for past conduct that
       allegedly violated the circuit court’s order. Accordingly, even if the circuit court had only
       “limited jurisdiction” as set out in Gebis, nothing within the Probate Act would interfere with
       the circuit court’s power to adjudicate a claim of indirect criminal contempt or impose
       punishment upon a finding of criminal contempt.
¶ 35        Finally, in her brief, Diane argues that Michael failed to sufficiently allege that she willfully
       violated the circuit court’s order and argues that she has immunity from being held in criminal
       contempt. These arguments are not relevant to the determination of the circuit court’s subject
       matter jurisdiction. Therefore, we offer no opinion on these issues. In addressing these issues,
       it is sufficient to quote the supreme court in Luis R., “[S]omeone has to decide [these]
       question[s] in the first instance. And the tribunal with the authority to [decide these questions]
       is the tribunal with subject matter jurisdiction. Here, that tribunal is the circuit court.” Luis R.,
       239 Ill. 2d at 303.

¶ 36                                       III. CONCLUSION
¶ 37       For the foregoing reasons, we reverse judgment of the circuit court and remand to the
       circuit court for further proceedings consistent with this decision.

¶ 38       Reversed and remanded.




           1
            “Criminal” contempt is to be distinguished from “civil” contempt, which is not to punish but is a
       sanction or penalty designed to compel future compliance with a court order. Felzak v. Hruby, 226 Ill.
       2d 382, 391 (2007). Unlike criminal contempt, civil contempt involves a coercive sanction rather than
       a punishment for past contumacious conduct. Id.

                                                     -8-